Citation Nr: 0835605	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee osteoarthritis, prior to December 15, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
status/post total right knee replacement, since February 1, 
2006.

3.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2007.  A transcript of the hearing is of 
record.  This case was previously before the Board in March 
2007 when the claims were remanded for further development.  
It is now ready for disposition.


FINDINGS OF FACT

1.  Prior to December 15, 2004, the veteran's right knee 
osteoarthritis was productive of complaints of pain; 
objectively, the evidence showed flexion to no worse than 95 
degrees.  

2.   Since February 1, 2006, the veteran's status/post total 
right knee replacement has been productive of complaints of 
weakness and stiffness; objectively, the evidence shows 
flexion to no worse than 110 degrees and extension to no 
worse than 0 degrees, with no change in range of motion or 
fatigability, with repetitive motion. 

3.  A left knee disability was not manifest during service.

4.  A left knee disability was not identified for many years 
after service separation and is unrelated to service.

5. The weight of evidence does not show that a left knee 
disability is attributed to a service-connected right knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee osteoarthritis prior to December 15, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5010-5257 (2008).

2.  The criteria for a rating in excess of 30 percent for 
status/post total right knee replacement since February 1, 
2006, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 
(2008).

3.  A left knee disability was not incurred in or aggravated 
by the veteran's period of active duty, and may not be 
presumed to have been so incurred; nor is it proximately due 
to or the result of a service-connected disease or injury. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability ratings assigned for his right knee.  
As such, the claims require consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Right Knee Osteoarthritis, Prior to December 15, 2004

Turning first to the claim for the period prior to December 
15, 2004, the veteran's right knee osteoarthritis was rated 
at 20 percent disabling pursuant to DCs 5010-5257 for 
instability of the knee.  In order to warrant a rating in 
excess of 20 percent prior to December 15, 2004, the evidence 
must show the following:

*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	severe recurrent subluxation or lateral instability 
(30 percent under DC 5257);
*	limitation of flexion to 15 degrees (30 percent under 
DC 5260); or
*	limitation of extension to 20 degrees (30 
percent under DC 5261).

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an award of the next-higher 30 percent rating.  

First, ankylosis was not shown. Ankylosis is defined as a 
fixation of the joint.  Upon VA examination in September 
2004, the examiner noted that there was no ankylosis.  As 
such, the evidence does not support a higher rating under DC 
5256 for right knee ankylosis.

Next, a June 2004 private treatment report noted that there 
was no anterior-posterior or mediolateral instability at 0 to 
30 degrees.  At the v September 2004 VA examination, he 
indicated that his right knee would buckle.  Upon 
examination, the examiner noted that there was no 
instability.  Although McMurray's test was positive, the 
examiner noted that the veteran's medial collateral ligament, 
lateral collateral ligament, anterior cruciate ligament, and 
posterior cruciate ligament were intact.  Therefore, as no 
more than moderate recurrent subluxation or lateral 
instability was shown, the evidence does not support a higher 
rating based on instability.

With respect to limitation of flexion and/or extension, right 
knee flexion was reported as 0 to 100 with creptitus noted, 
in the September 2004 VA examination report.  It was further 
noted that there was a 10 degree extension of lag. Flexion 
was reported as 95 degrees in a June 2004 private treatment 
note.  Flexion of 0 to 140 degrees and extension to 0 degrees 
are considered anatomically normal.  38 C.F.R. § 4.71a, Plate 
II.  

While some limitation of flexion was noted for the right 
knee, the evidence does not support a rating in excess of 20 
percent, prior to December 15, 2004, under DCs 5260 and 5261.  
Flexion of the right knee has not been shown to be limited to 
15 degrees in order to warrant a 30 percent rating under DC 
5260.  Likewise, the medical evidence does not indicate that 
his extension of the right knee was limited to 20 degrees in 
order to warrant a 30 percent rating under DC 5261. 

The range of motion findings detailed above do not support 
the next-higher 30 percent evaluation for either flexion or 
extension of his right knee.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

In this case, even with such considerations of additional 
functional impairment of knee pain, the evidence still does 
not show a limitation of motion that more nearly approximates 
the criteria for the next higher rating for the right knee.  
Specifically, the September 2004 VA examination report noted 
that the pain associated with the veteran's knee had caused 
him to have difficulty going up and down stairs.  The 
examiner further noted that the veteran did not wear any 
braces for his knees, took Ultracet as needed for pain relief 
and was independent with activities of daily living and 
ambulation.  

Upon examination it was noted that there was no specific 
tenderness to palpation on either knee.  However, the 
examiner commented that the veteran's pain could increase in 
severity with repetitive motion and functional capabilities 
were predominantly limited by pain in both knees. A March 
2004 private treatment note reflected complaints of painful 
and swollen knees causing difficulty walking and using 
stairs.  

In an April 2004 private treatment note, he reported pain 
with walking, standing and using stairs.  A June 2004 private 
treatment note reported complaints of bilateral knee pain of 
about equal severity, which had at times woken him up. At the 
June 2004 visit, he stated that he was unable to walk more 
than a block without stopping due to knee pain. 

Nevertheless, based on the September 2004 VA examination 
report and June 2004 private treatment note, range of motion 
findings previously discussed above, the veteran was still 
able to demonstrate a significant range of motion in his 
right knee, even considering functional limitation due to 
pain.  Therefore, even considering pain, he did not meet the 
rating criteria for a higher rating of 30 percent under 
either DC 5260 or DC 5261.

In conclusion, the Board finds that the veteran's right knee 
disability had not manifested symptomatology that more nearly 
approximated the criteria required for a rating in excess of 
20 percent, prior to December 15, 2004. 



Status/Post Total Right Knee Replacement, Since February 1, 
2006

On December 15, 2004, the veteran underwent a right knee 
total arthroplasty.  Therefore, as of that date the 
appropriate diagnostic code for consideration is DC 5055.  
Pursuant to that code section, the veteran was assigned a 100 
percent evaluation from December 15, 2004, until February 1, 
2006.  From that date onward, he is rated as 30 percent 
disabling.  

In order to be entitled to the next-higher 60 percent rating 
under DC 5055, the evidence beginning February 1, 2006, must 
reveal chronic residuals consisting of severe painful motion 
or weakness in the affected extremity.   

The Board has reviewed the evidence since February 1, 2006, 
and finds that the currently-assigned 30 percent rating 
accurately reflects the veteran's disability picture.   
Indeed, upon VA examination in March 2006, he had right knee 
range of motion from 0 to 130 degrees, and extension from +5 
to 0 degrees.  The examiner noted that there was no 
additional limitation of motion upon repetitive use.  

The veteran's gait was described as normal.  It was further 
noted that he did not use assistive aids for walking and was 
able to walk more than 1/4 mile, but less than 1 mile.  There 
were no functional limitations noted with respect to 
standing.  Upon X-ray, it was noted that his status/post 
right knee replacement prosthesis was well aligned.

Although the veteran complained of weakness and stiffness in 
his right knee at the hearing, upon VA examination in June 
2008, it was noted that he had right knee flexion of 110 
degrees and extension to 0 degrees.  He complained of pain at 
end of range of flexion.  No instability of the knee was 
noted, although there was some discomfort to deep palpation 
over the knee joint.  

Upon repetitive motion of the right knee, there was no 
additional loss of joint function due to pain, fatigue or 
lack of coordination.  Further, motor strength was normal 
with knee flexion and extension.  The examiner opined that 
the veteran's range of motion was within functional limits 
and sitting should not cause any pain or discomfort.

As "severe" painful motion or weakness has not been shown, 
the veteran's status/ post total right knee replacement is 
appropriately evaluated as 30 percent disabling from February 
1, 2006.  

As to all claims associated with the veteran's right knee, 
the Board has considered the veteran's written statements and 
testimony at his January 2007 BVA hearing that his disability 
is worse than that contemplated by the assigned ratings in 
effect.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
right knee disabilities, however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the veteran's assessment of the severity 
of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
right knee disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of these disabilities.   

For example, although the veteran reported at his September 
2004 VA examination that he had not worked in two years 
because of knee pain, the most recent VA examiner in June 
2008 indicated that the veteran had "no disability as far as 
sedentary type of work is concerned . . . he should be able 
to do desk work or light duty type of work."  

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially take 
into account the effect of the veteran's disability on his 
ability function in the workplace.  Hence, referral for the 
assignment of an extra-schedular evaluation is not warranted.

As the preponderance of the evidence is against both claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Service Connection for Left Knee Disorder Secondary to 
Right Knee Disability

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The Board notes that 38 
C.F.R. § 3.310 was amended effective October 10, 2006.  Under 
the revised § 3.310(b) (the existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c)), any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more 
favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

In the present case, there is no dispute as to a current 
disability. Indeed, a VA examination in September 2004 
revealed a diagnosis of significant osteoarthritis in both of 
the veteran's knees.  It is also not in dispute that he is 
service connected for a right knee disability.  The sole 
question for consideration, then, is whether the competent 
evidence of record indicates that his left knee disability is 
proximately due to or the result of the service-connected 
disability, or was aggravated by the service-connected 
disability.

The veteran contends that he developed his left knee 
disability as a result of his service-connected right knee 
disability. However, after a careful review of the claims 
file, the Board finds that the claim is not supported by the 
evidence and the appeal is denied.

Here, the evidence does not reflect any competent opinion 
attributing the veteran's left knee disability to his right 
knee disability.  In fact, the examiner in a September 2004 
VA examination noted that "left knee osteoarthritis is not 
at least as likely as not a result of the right knee 
arthritis." A reasonable reading of the opinion is that the 
veteran's currently-diagnosed left knee disability is, in 
fact, not related to his service-connected right knee 
disability.  No other competent evidence of record is 
contrary to the VA examiner's opinion. Therefore, his claim 
of entitlement to secondary service connection must fail.

Although the veteran believes that his left knee disability 
is due to his right knee disability, as expressed in various 
correspondence and at his BVA hearing in January 2007, there 
is no competent evidence establishing a nexus between his 
service-connected right knee disability and his left knee 
disability.  He is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno v. Brown, 6 Vet. 
App. 465, 470 (1994). However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

In regards to presumptive service connection, under 38 C.F.R. 
§ 3.309(a), arthritis, is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of left knee 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having determined that presumptive service connection is not 
warranted, the Board will also consider whether a grant of 
direct service connection for a left knee disability is 
appropriate here; however, because no competent evidence 
causally relates his current left knee disability to active 
service, there was no treatment for a left knee disability in 
service, and there is no record of treatment for a left knee 
disability for many years following service, a grant of 
direct service connection is not warranted. See 38 C.F.R. § 
3.303; Pond v. West, 12 Vet. App. 341, 346 (1999).  Moreover, 
at the veteran's January 2007 BVA hearing he asserted that he 
was not making a direct service connection claim with respect 
to his left knee disability. 

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination report in light of the applicable law, and 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). As the weight of 
medical evidence fails to support his claim, the Board is 
unable to grant the benefit sought.

III.  VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's right knee disability increased 
rating claims, he is challenging the initial evaluation 
following the grant of service connection. Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private treatment records, and he was afforded VA 
examinations in September 2004, March 2006, and June 2008.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Regarding the veteran's secondary service connection claim, 
the VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in June 2004 that fully addressed all four 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the veteran submitted 
private treatment records.  And he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in January 2007.  

Next, a specific medical opinion pertinent to the secondary 
service connection claim was obtained in September 2004.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for right knee 
osteoarthritis, prior to December 15, 2004 is denied.

A rating in excess of 30 percent for status/post total right 
knee replacement, since February 1, 2006 is denied.

Service connection for a left knee disability, claimed as 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


